DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 and 8-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 	
	The claim(s) recite(s) determining the catalytic converter state as non-critical when the frequency and/or the degree of the adaptation do not exceed a predetermined threshold value, and determining the catalytic converter state as critical when the frequency and/or the degree of the adaptation exceed the predeterminable threshold value. These limitations as drafted are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind. That is, other than reciting “an exhaust gas catalytic converter, one or more sensors” nothing in the claim precludes the steps from practically being performed in the mind. For example but for the “detecting a frequency, a degree, or a frequency and a degree of the adaptation of the catalytic converter model, determining the catalytic converter state as non-critical when the frequency and/or the degree of the adaptation do not exceed a predetermined threshold value, and determining the catalytic converter state as critical when the frequency and/or the degree of the adaptation exceed the predeterminable threshold value. Interpreting a model is a mathematical equation which can be viewed by a person and determine a result of such mathematical equation in order to determine if such a value exceeds a threshold. If a claim limitation, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of catalytic converter and one or more sensor are merely structure to provide in the environment to gather and extract data, then is falls within the “Mental Processes” grouping of abstract ideas. Mental Process cannot provide an inventive concept.
	This judicial exception is not integrated into a practical application because does not impose any meaningful limits on practicing the abstract idea. In particular the claim only recites a catalytic converter and one or more sensor which are structural however they are not sufficient to amount to significantly more than the judicial exception because it only amounts to data gathering and used to supply data in order to apply the abstract idea and does not amount more than just environment in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004300981 A to Kato Naoto et al. (Kato).
In Reference to Claim 1, 10 and 11
Kato, see paragraph [0010], discloses:
	A method  for ascertaining a catalytic converter state (catalyst deterioration diagnosis), the method comprising: 
	 monitoring an exhaust-gas catalytic converter (53) based on a catalytic converter model, wherein the catalytic converter model is adapted a manner dependent on measured values (output value of air fuel ratio) detected by means of one or more sensors (air fuel ratio sensor), 
	detecting a frequency, a degree, or a frequency and a degree of the adaptation (deterioration degree), determining the catalytic converter state as non-critical (normal catalyst) when the frequency and/or the degree of the adaptation do not exceed a predetermined threshold value (when the degree of departure from the predetermined correlation to be obtained the actual value of the component amount and the actual value is equal to or less than a predetermined degree, see paragraph [0010]), and 	determining the catalytic converter state as critical (deteriorated catalyst) when the frequency and/or the degree of the adaptation exceed the predeterminable threshold value (When the degree of deviation from the correlation exceeds the predetermined degree, the catalyst is determined to be the deteriorated catalyst. see paragraph [0010)
	
In Reference to Claim 2
Kato, see paragraph [0010], discloses:
	The detected measured values (66 or 67) are lambda values upstream and/or downstream of the catalytic converter 53.
In Reference to Claim 7
Kato, see paragraph [0032]-[0036], discloses:
	The catalytic converter (53) has a storage capacity  (maximum storage capacity) for at least one exhaust-gas component and the catalytic converter model is used at least for performing closed-loop control of a fill level of the catalytic converter with respect to said at least one exhaust-gas component, see paragraph [0032].
In Reference to Claim 8
Kato, see paragraph [0037]-[0039], discloses:
	The catalytic converter state comprises a conversion capability (OSC function) of the catalytic converter (53).
In Reference to Claim 9
Kato, see paragraph [0027], discloses:


The exhaust-gas catalytic converter (53) is arranged in an exhaust-gas aftertreatment system of a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004300981 A to Kato Naoto et al. (Kato) in view of US 2002/0029561 to Ueno et al. (Ueno).
In Reference to Claim 3
Kato does not disclose:
	wherein the frequency and/or the degree of the adaptation of the catalytic converter model are based on a predetermined exhaust-gas flow rate
Ueno, see paragraph [0058], discloses:
	Degradation state evaluation by determining firstly before a degradation parameter to evaluate if the exhaust gas flow rate is constant.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to base the degree “deterioration” based on the a predetermined exhaust gas flow rate, combine the teachings of Ueno with Kato, since this would enable the practitioner of the primary reference to practice the advantage of maintain a constant exhaust volume which would minimize the large variation between readings of the sensors and thus improve accuracy of the determination of a deterioration of the catalyst of Kato.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004300981 A to Kato Naoto et al. (Kato) in view of US 8,813,479 to Geyer.
In Reference to Claim 6
Kato does not disclose:
	wherein a warning message is output if a critical catalytic converter state is ascertained.
Geyer, see claim 2 of Geyer, discloses:
	Emission control device where a warning message (visual indicator system) if a critical catalytic converter state is ascertained. (alert vehicle operator of catalyst degradation, see claim 2 of Geyer.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a visual indicator system (warning message), combine the teachings of Geyer with Kato, since this would enable the practitioner of the primary reference to practice the advantage of alerting vehicle operator of catalyst degradation of Kato.
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 5 are identified allowable subject matter if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “adaptation requirement function is differentiated, the absolute value of the derivative is integrated, and the integral of the derivative absolute value of the adaptation requirement function is used as the frequency and/or the degree of the adaptation of the catalytic converter mode” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746